

Trademark License Contract


Licensor: Dalian Chuming Industry Development Co., Ltd. (hereinafter referred to
as “Party A”);


Licensee: Dalian Precious Sheen Investments Consulting Co., Ltd. (hereinafter
referred to as “Party B”)


Whereas:
 
1. As of the signing date of this Contract, Party A is applying to register the
trademark “华渔” & design with the Trademark Office of State Administration of
Industry and Commerce (the “Trademark Office”);
 
2. Party A agrees to irrevocably grant Party B and its subsidiaries
(collectively, the “Party B”) a license to use the aforesaid trademark for free
in People’s Republic of China (the “PRC”, in this contract, excluding Hong Kong,
Macau and Taiwan).


Therefore, for the purpose of specifying rights and obligations of both Party A
and Party B, in accordance with relevant provisions of the Trademark Law of the
People’s Republic of China and its Implementation Rules, Party A and Party B,
on the basis of mutual consultations, have entered into the following contract
(this “Contract”) as to the trademark license (the “Trademark License”):


I.
Party A hereby licenses Party B to use the trademark “华渔” & design (the
“Licensed Trademark”); this Contract shall be continue to be in effect after the
Licensed Trademark becomes a registered trademark and Party A becomes the legal
owner of the Licensed Trademark, as evidenced by Party A receiving the
registered trademark certificate from the Trademark Office.



II.
Scope of License: Party B is authorized to use the Licensed Trademark on the
products, product packaging, advertisement and promotion, descriptions and other
applications.

 
1

--------------------------------------------------------------------------------


 
III.
Term of the Trademark License: the term of the Trademark License under this
Contract is perpetual.

 
IV.
The Trademark License under this Contract is royalty-free. Party B shall not
have to pay Party A for the Trademark License.



V.
Rights and Obligations of both Parties

 
1. Rights and obligations of Party A:
 

(i)
Party A shall warrant the legality of the Licensed Trademark;

     

 
(ii)
Party A is obligated to promote Licensed Trademark in a proper manner so as to
strengthen the influence of Licensed Trademark;

     

 
(iii)
Party A is obligated to assist local governments and Party B in taking actions
against tortious acts committed by other enterprises;

     

 
(iv)
Party A shall have the right to supervise and inspect Party B in respect of the
use of Licensed Trademark and correct mistakes made by Party B;



2. Rights and obligations of Party B
 

 
(i)
Party B shall have the right to require Party A to cooperate in respect of
lawsuits and taking actions against tortious acts committed by other
enterprises;

     

 
(ii)
Party B shall be entitled to promote products by means of Licensed Trademark
pursuant to the provisions of this Contract, and reasonably make the use of the
Licensed Trademark for the benefits of Party B and the subsidiaries of Party B ;

     

 
(iii)
Party B shall be obligated to observe trademark use norms stipulated in this
Contract;

     

 
(iv)
Party B shall be obligated to expose tortious acts committed by other
enterprises and to take action to effectively prevent these acts;


 
2

--------------------------------------------------------------------------------


 

 
(v)
Party B shall be obligated to protect the Licensed Trademark and observe
relevant provisions concerning trademark use as required by Party A.



VI.
Trademark Use Norms


 

 
1.
Party B shall ensure the quality of products using the Licensed Trademark. Party
B shall indicate the manufacturer and place of production, etc. on products
using the Licensed Trademark. The products and packaging using the Licensed
Trademark shall be in compliance with relevant laws and regulations.

     

 
2.
The right to use the Licensed Trademark shall only be available to Party B and
the subsidiaries of Party B. Party B has no right to transfer such right to any
third party or permit any third party to use the Licensed Trademark.

     

 
3.
Party B shall be obligated to accept supervision and unscheduled inspection by
Party A in respect of the use of the Licensed Trademark.

     

 
4.
In the event that the products with the Licensed Trademark go beyond the scope
of the usage rights provided in this Contract or does not satisfy the quality
standards, such products shall not be released into market.

     

 
5.
Party B shall be obligated to protect the Licensed Trademark to keep it free
from infringement and actively cooperate with efforts to prevent tortious acts.

 
VII.
Party B shall be entitled to unilaterally rescind this Contract if Party A
commits any of the following actions; and in case of any loss sustained by Party
B therefrom, Party B shall be entitled to compensation from Party A:

   

 
1.
failure to maintain the legality of the Licensed Trademark;

     

 
2.
failure to cooperate with Party B on efforts to prevent fake products using the
Licensed Trademark, which cause loss to Party B.



VIII.
Termination

   

 
1.
In the event that any Party breaches any provisions of this Contract and such
breach conforms to the termination conditions, the other Party shall have the
right to terminate this Contract;


 
3

--------------------------------------------------------------------------------


 

 
2.
If Party A terminates its existence, then this Contract shall terminate.



IX.
Dispute Resolution and Enforceability: This Contract is enforceable pursuant to
the relevant laws and regulations of PRC. Any dispute arising from or in
connection with this Contract shall be resolved first through friendly
negotiations; in case such dispute cannot be resolved through negotiation, then
it shall be submitted to the people’s court located at the registered address of
Party A.



X.
Miscellaneous

   

 
1.
Party A shall file this Contract within three (3) months from the day when Party
A receives the registered trademark certificate of the Licensed Trademark to the
Trademark Office; but the aforesaid filing shall not affect the effectiveness of
this Contract.

     

 
2.
Without the prior written consent by the Investors, Party A and Party B shall
not make any other agreement on, nor make any amendment to, nor make any waiver
of this Contract or the issues under this Contract, and in this clause,
Investors shall refer to investors who are signatories to the Securities
Purchase Agreement dated December 2007 with Energroup Holdings Corporation, a
Nevada public reporting corporation, which owns 100% of the equity in Precious
Sheen Investment Limited (which owns 100% of the shares of Party B);

     

 
3.
This Contract shall be signed in four originals and each party shall hold two
copies. This Contract shall come into effect after signing by the
representatives of both Parties, and this Contract is binding on both Party A
and Party B.

 
(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

4

--------------------------------------------------------------------------------



Party A: Dalian Chuming Industry Development Co., Ltd.
(seal) 


Authorized Representative (signature):
Yan Jinglu
Title:


Party B: Dalian Precious Sheen Investment Consulting Co., Ltd. 
(seal)


Authorized Representative (signature):
Shi Huashan
General Manager


December 31, 2007
 
5

--------------------------------------------------------------------------------

